Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 04/01/2021, applicant filed an amendment on 07/01/2021, amending claims 1, 11, and 20.  No claims were added or cancelled.  The pending claims are 1-20. 
Terminal Disclaimer
3.	A terminal disclaimer has been filed on 09/13/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S Patent 10482184. The terminal disclaimer has been reviewed, and approved as of 09/13/2021.

	EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Morris on 09/14/2021.
The application has been amended as follows:
In the claims:
Amend claims 1, 6-8, 11, 16-18, and 20 as follow:
Claim 1, line 12, replace “the user session” with “the current user session”.
Claim 6, line 2, replace “the user session” with “the current user session”.
current user session”.
Claim 8, line 2, replace “the user session” with “the current user session”.
Claim 11, line 13, replace “the user session” with “the current user session”.
Claim 16, line 2, replace “the user session” with “the current user session”.
Claim 17, line 2, replace “the user session” with “the current user session”.
Claim 18, line 2, replace “the user session” with “the current user session”.
Claim 20, line 13, replace “the user session” with “the current user session”.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a natural language processing method, system, and computer readable medium for determining user request text for the at least one user speech request; determining an intent for the at least one user request, and one or more conversational contexts for the user current session; providing a fulfillment to the user request based on the intent, wherein the fulfillment satisfies the intent ; receiving, in response to providing the fulfillment, an additional user request during the current user session; determining additional user request text for the additional user request; identifying, based on the additional user request text and based on one or more of the conversational contexts for the current user session, a given conversational context of the one or more conversational contexts for the additional user request; selecting, from a plurality of dialog system rules, a given dialog system rule based on it being associated with the identified given conversational context; and generating a response to the additional user request, generating the response to the additional user request comprising: 
Dependent claims 2-10 and 12-19 are allowed for being dependent and further limiting independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659